Loud, J.
(concurring). In my judgment, there is no ■question of law in this case which we need to consider, unless the fact of usury be found. A careful consideration of the facts since the argument has satisfied me that the transaction from which it is sought to infer or *523establish usury are susceptible of a different explanation, and consistent with honest dealing. I do not think, therefore, that the evidence sustains the findings, and without this, the decree cannot stand. I concur in the result.
Waldo, C. J. I concur.